FIRST NON-FINAL REJCTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/296,266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim invention of the instant application which is pointed a method and device that estimates a slip amount of ammonia is met as set for by the current claims in the reference application which are also pointed to a method and device that estimates a slip amount of ammonia.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claim 7 recites the limitation "the abnormality determination" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11-13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. U.S. Patent Application Publication 2013/0247543.
With respect to claims 1-3, 8, 11, 16, and 18-20, Hirota teaches estimating an ammonia adsorption amount of a NOx selective reduction catalyst, the NOx selective reduction catalyst being provided in an exhaust passage of an engine, the NOx selective reduction catalyst reducing NOx in an exhaust gas by using a supplied reducing agent, ammonia or a precursor of the ammonia being supplied as the reducing agent to the NOx selective reduction catalyst by a reducing agent supplier (the ammonia adsorption of the catalyst 7 is estimated based on obtained conditions, paragraphs 157 and 246); detecting a catalytic temperature of the NOx selective reduction catalyst (temperature sensor 11 detects the temperature of the catalyst 7, paragraphs 157); and estimating, using processing circuitry, a slip amount of ammonia that is an amount of ammonia discharged into a portion of the exhaust passage on a downstream side of the NOx selective reduction catalyst based on the estimated ammonia adsorption amount and the detected catalytic temperature (the amount of slip is determined based on the estimated ammonia adsorption and detected catalyst temperature, paragraph 181), wherein in the estimating of the slip amount of ammonia, for a same catalytic temperature, the slip amount of ammonia is estimated to be larger in a case where the estimated ammonia adsorption amount is a first value than in a case where the estimated ammonia adsorption amount is a second value that is smaller than the first value (the slip amount changes that is used for adding or stopping urea addition is determined from the estimated ammonia adsorptions amount during  high detected temperature state or low detected temperature state, paragraphs 159-164), and in the estimating of the slip amount of ammonia, for a same estimated ammonia adsorption amount, the slip amount of ammonia is estimated to be larger in a case where the detected catalytic temperature is a third value than in a case where the detected catalytic temperature is a fourth value that is smaller than the third value (the slip is corrected based on the detected temperature being higher or lower, paragraphs 199-200).
With respect to claim 4, Hirota teaches estimating an amount of ammonia that is discharged from a NOx storage catalyst into the exhaust gas when NOx stored in the NOx storage catalyst is reduced by a NOx catalyst regeneration controller of the engine (the adsorption amount in the Nox is fixed to an amount, paragraphs 145-147), wherein in the estimating of the ammonia adsorption amount, the ammonia adsorption amount of the NOx selective reduction catalyst is estimated based on the amount of ammonia or an amount of a precursor of ammonia that is supplied by the reducing agent supplier and the amount of ammonia that is estimated in the estimating of the amount of ammonia that is discharged from the NOx storage catalyst (figure 5).
With respect to claims 12-13, Hirota teaches wherein in the estimating of the slip amount of ammonia, the slip amount of ammonia is multiplied by a correction coefficient based on a concentration of ammonia in the exhaust gas (slip is corrected based on adsorption amount, paragraphs 205-206 and 251).  Further, Hirota teaches wherein the correction coefficient is set to 1 in a case where the concentration of ammonia is located at a middle value between a highest concentration of ammonia that the engine possibly acquires and 0, the correction coefficient is reduced from 1 in a case where the concentration of ammonia is higher than the middle value, the correction coefficient is increased from 1 in a case where the concentration of ammonia is lower than the middle value, and the correction coefficient varies within a range that is larger than 0 and smaller than 2 (The above steps of “wherein the correction coefficient is set to 1” and “where the concentration of ammonia is located at” are not positively recited method steps.  Meaning that there are not previous method steps in the claims that describe setting a correction coefficient to a predetermined value based on a determination of a concentration of ammonia in the exhaust gas.  Therefore, the above described steps are interpreted as being taught by Hirota as Hirota describes correcting the slip using coefficient that may be variable, paragraph 212.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 9, 10, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. U.S. Patent Application Publication 2013/0247543 in view of Yasui et al U.S. Patent Application Publication 2011/0131956.
With respect to claims 5-7, 9, 10, 14, 15, and 17, Hirota teaches wherein the engine comprises a NOx sensor (Nox sensor 12, paragraph 113) that is disposed in the portion of the exhaust passage on the downstream side of the NOx selective reduction catalyst (figure 1), an output value of the NOx sensor varying in accordance with an amount of NOx and the amount of ammonia in the exhaust gas (paragraph 113), but fails to teach wherein the NOx storage catalyst is disposed in a portion of the exhaust passage on an upstream side of the NOx selective reduction catalyst, capable of storing NOx in the exhaust gas, and capable of reducing stored NOx, and the NOx catalyst regeneration controller is configured to bring an air-fuel ratio of the exhaust gas to an air-fuel ratio near a stoichiometric air-fuel ratio or a richer air-fuel ratio than the stoichiometric air-fuel ratio in order to reduce NOx stored in the NOx storage catalyst, controlling an abnormality determination of the NOx selective reduction catalyst based on the estimated slip amount of ammonia or an output value of the NOx sensor, restricting the abnormality determination in a case where the estimated slip amount of ammonia is equal to or larger than a specified slip amount, wherein the estimating of the slip amount of ammonia estimates the slip amount of ammonia such that, for the estimated slip amount of ammonia under a same catalytic temperature that is equal to or higher than a specified temperature, an increase in the slip amount of ammonia with respect to an increase in the estimated ammonia adsorption amount is larger in a case where the estimated ammonia adsorption amount is equal to or larger than one-third of an adsorption limit of the NOx selective reduction catalyst than in a case where the estimated ammonia adsorption amount is smaller than one-third of the adsorption limit, and wherein the specified temperature is a temperature near a lower limit of a temperature range where a NOx purification rate of the NOx selective reduction catalyst is equal to or higher than a specified purification rate.  Also Hirota fails to teach wherein calculating a NOx purification rate of the NOx selective reduction catalyst based on slip amount; determining whether the NOx purification rate is lower than a specified purification rate; and determining whether the estimated slip amount of ammonia is less than a specified slip amount in a case where the NOx purification rate is determined to be lower than the specified purification rate, and adding 1 to a failure account in a case where the estimated slip amount of ammonia is determined to be less than the specified slip amount; and outputting a warning in a case where it is determined that the failure count is equal to or larger than a specified value.
Yasui teaches a catalyst degradation determination device for an exhaust system having a NOx storage catalyst (catalyst 21) is disposed in a portion of the exhaust passage on an upstream side of a NOx selective reduction catalyst (catalyst 24, figure 1), capable of storing NOx in the exhaust gas, and capable of reducing stored Nox (paragraphs 67-68), and the NOx catalyst regeneration controller is configured to bring an air-fuel ratio of the exhaust gas to an air-fuel ratio near a stoichiometric air-fuel ratio or a richer air-fuel ratio than the stoichiometric air-fuel ratio in order to reduce NOx stored in the NOx storage catalyst (interpreted as ECU 3 which controls the UREA injection based on detected parameters, paragraphs 62-66), controlling an abnormality determination of the NOx selective reduction catalyst based on the estimated slip amount of ammonia or an output value of the NOx sensor, and restricting the abnormality determination in a case where the estimated slip amount of ammonia is equal to or larger than a specified slip amount (a degradation of the catalyst 23 is determined based in detected parameters including the estimated storage amount of the catalyst and output values from the NOx sensor 28, paragraphs 78 and 116-120).  Further, Yasui teaches wherein the estimating of the slip amount of ammonia estimates the slip amount of ammonia such that, for the estimated slip amount of ammonia under a same catalytic temperature that is equal to or higher than a specified temperature, an increase in the slip amount of ammonia with respect to an increase in the estimated ammonia adsorption amount is larger in a case where the estimated ammonia adsorption amount is equal to or larger than one-third of an adsorption limit of the NOx selective reduction catalyst than in a case where the estimated ammonia adsorption amount is smaller than one-third of the adsorption limit (paragraphs 200-202), and wherein the specified temperature is a temperature near a lower limit of a temperature range where a NOx purification rate of the NOx selective reduction catalyst is equal to or higher than a specified purification rate (figure 22 and 23).  Yasui also teaches calculating a NOx purification rate of the NOx selective reduction catalyst based on slip amount; determining whether the NOx purification rate is lower than a specified purification rate; and determining whether the estimated slip amount of ammonia is less than a specified slip amount in a case where the NOx purification rate is determined to be lower than the specified purification rate (paragraphs 97-100).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method and system of Hirota to further provide an exhaust catalyst system as taught by Yasui which determines degradation of storage catalyst from the determined storage amount and slip value in order to determine catalyst degradation with high precision, while also suppressing a temporary decline in the purification performance accompanying this determination (paragraph 23, Yasui).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/12/2021